Pfeifer, J.,
concurring in part and dissenting in part. I agree with the majority that the letter is a client secret and that Helmick was authorized to reveal the intent of his client to commit a crime. DR 4-101(0(3). Revealing “the information necessary to prevent the crime,” DR 4-101(0(3), should have concluded the matter. Unfortunately, the trial court and now a majority of this court chose to read DR 4-101(0(2) liberally. That reading of the exception swallows the rule of DR 4-101(B)(l), which states that a lawyer “shall not knowingly * * * [rjeveal a confidence or secret of his client,” and declares open season on defense attorney files.
The majority relies on cases from other jurisdictions in which attorneys were required to turn over to the proper authorities the fruits and instrumentalities, including a gun, of crime. E.g., In re Ryder (C.A.4, 1967), 381 F.2d 713; State v. Green (La.1986), 493 So.2d 1178. Those cases are not similar factually to this case. Purcell v. Dist. Atty. for Suffolk Dist. (1997), 424 Mass. 109, 676 N.E.2d 436, is, and we should have taken a similarly cautious approach. Otherwise, “[ljawyers will be reluctant to come forward if they know that the information that they disclose may lead to adverse consequences to their clients * * *, thereby chilling free discourse between lawyer and client and reducing the prospect that the lawyer will learn of a serious threat to the well-being of others.” Id. at 114, 676 N.E.2d at 440.
Helmick acted the way all attorneys with an ethical dilemma should: he sought out competent counsel and followed the advice given. He acted in a manner designed to prevent the commission of a crime, which is what the (C)(3) exception to DR 4-101 is all about.
Today’s opinion will likely have two unfortunate results. First, overzealous prosecutors will be more likely to engage in fishing expeditions. Second, attorneys and their clients will be less likely to discuss potential crimes, which *551will decrease the likelihood that the crimes can be prevented. I concur in part and dissent in part.
Douglas and Kennedy, JJ., concur in the foregoing opinion.